 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 1 of 7




            In the United States District Court
            for the Southern District of Georgia
                     Savannah Division
UNITED STATES OF AMERICA

       v.                                        4:19-CR-89

MICHAEL WILLIAMS


                                 ORDER

       Before the Court is Defendant Michael Williams’ notice of

appeal and motion for new counsel, directed verdict of acquittal,

or, in the alternative, a new trial. Dkt. No. 146. It is ripe for

review. Of note, this Order only addresses the latter two of these

requests. For the reasons provided below, Defendant’s motion for

a judgment of acquittal, or in the alternative, a new trial is

DENIED.

I.     Defendant’s Conviction

       After a jury trial, Defendant was found guilty on the only

count charged in the Superseding Indictment: Possession of a

Firearm by a Prohibited Person, 18 U.S.C. § 922(g)(1). Dkt. No.

136.

II.    Legal Standards

       A motion for judgment of acquittal under Federal Rule of

Criminal Procedure 29 “is a direct challenge to the sufficiency of

the evidence presented against the defendant.” United States v.
 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 2 of 7



Aibejeris, 28 F.3d 97, 98 (11th Cir. 1994); see also United States

v. Ward, 197 F.3d 1076, 1079 (11th Cir. 1999) (“In considering a

motion for the entry of judgment of acquittal under [Rule 29(c)],

a district court should apply the same standard used in reviewing

the sufficiency of the evidence to sustain a conviction.”).

     Under Federal Rule of Criminal Procedure 33(a), “the court

may vacate any judgment and grant a new trial if the interest of

justice so requires.” Whether to grant a new trial is left to the

sound discretion of the trial court. United States v. Champion,

813 F.2d 1154, 1170 (11th Cir. 1987). However, a new trial is only

appropriate where the evidence weighs so heavily against the

verdict that “it would be a miscarriage of justice to let the

verdict stand.” Butcher v. United States, 368 F.3d 1290, 1297 (11th

Cir. 2004) (citations omitted). Motions requesting a new trial are

thus viewed with “great caution”; they are not a vehicle by which

a court may “reweigh the evidence or set aside the verdict simply

because it feels some other result would be more reasonable.”

United States v. Hall, 854 F.2d 1269, 1271 (11th Cir. 1988)

(citations omitted); Butcher v. United States, 368 F.3d 1290, 1297

(11th Cir. 2004).

III. Discussion

     First, Defendant argues that he is entitled to a directed

verdict of acquittal because he presented sufficient evidence to

warrant the Court instructing the jury on the “equal access rule.”


                                    2
 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 3 of 7



Dkt.   No.   146   ¶   3.    Defendant’s    argument   is    misplaced   and    is

insufficient to warrant a judgment of acquittal. The “equal access

rule” arises under Georgia law (among other state jurisdictions)

in criminal cases regarding contraband possession, typically in

drug-related cases. Under Georgia law there is a “rebuttable

presumption that one who is in possession of an automobile is the

owner of what is contained therein.” Whipple v. State, 207 Ga.

App. 131, 131 (1993). However, the rebuttable presumption does not

apply where there is evidence that others have had equal access to

the    automobile      immediately    prior    to   the     discovery    of    the

contraband. Id. Notably, Georgia law permits a jury charge on the

equal access rule “only where the sole evidence of possession of

contraband found in the vehicle is the defendant's ownership or

possession of the vehicle.” Wright v. State, 194 Ga. App. 739, 740

(1990).

       Here, Defendant faced federal charges in federal court for

violating federal law. Giving the jury an instruction on Georgia’s

“equal access” rule would have been unnecessary, confusing to the

jury, and improperly conformed to the evidence. See United States

v. Middleton, 2:05-cv-025, 2006 WL 156872, at *5 (S.D. Ga. January

18, 2006). The Court’s instructions to the jury explained in detail

the    requirements     of    the   federal   statute       and   governing    law

applicable to this case. The Court instructed the jury that before

it could convict Defendant it must find that Defendant knowingly


                                        3
 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 4 of 7



possessed the firearm. The Court then defined “knowingly” for the

jury and explained that possession could be exclusive or joint,

actual or constructive, and then defined each of those terms. An

additional      charge   instructing      the    jury   on   a   Georgia      law   of

possession would have been unnecessary and confusing to the jury.

     Moreover,     at    trial,     the   jury   was    presented      with   expert

testimony and videotape evidence that the gun had Defendant’s DNA

on it and was found on the driver-side floorboard of his car during

a routine traffic stop where Defendant was the owner, driver, and

sole occupant of the vehicle. Accordingly, even under Georgia law,

the evidence at trial did not warrant an “equal access” instruction

because   the    sole    evidence    of   possession     was     not   Defendant’s

ownership of the vehicle. Therefore, Defendant’s motion, insofar

as it requests a judgment of acquittal, is DENIED.

     Second, Defendant argues that he is entitled to a new trial

because he was “not afforded proper time to prepare,” dkt. no. 146

¶ 1, which he alleges is a violation of his constitutional right

to due process. U.S. Const. amend. V. Specifically, Defendant

alleges that the “Chatham County Detention Center only allowed the

Defendant 2 hours a week for access [to tablets] to prepare for

trial.” Dkt. No. 146 ¶ 1.

     By way of background, on May 8, 2019, a grand jury indicted

Defendant for violating 18 U.S.C. § 922(g)(1). Dkt. No. 1. On June

21, 2019, the United States Supreme Court decided Rehaif v. United


                                          4
 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 5 of 7



States, 139 S. Ct. 2191 (2019). There, the high court held that

the Government must prove that defendants charged under section

922(g) knew of their prohibited status (in addition to the other

elements of the crime). Id. at 2200. In the present case, the

Government requested a continuance at a pretrial conference held

on January 10, 2020 because its original indictment of Defendant

did not include the knowledge element required by Rehaif. Neither

Defendant nor his counsel opposed the continuance at that time

and, in fact, the defense expressed a desire for the continuance

so as to consider whether to file any additional pretrial motions.

On January 13, 2020, this Court entered an order granting the

Government’s motion to continue and reset this case for trial on

February 18, 2020. Dkt. No. 56.

     The Government thereafter filed a superseding indictment, and

Defendant expressed a desire to represent himself. Accordingly,

the Magistrate Judge held a Faretta hearing on February 7, 2020 in

which the Magistrate Judge granted Defendant’s motion to proceed

pro se. Dkt. No. 80; see generally Faretta v. California, 422 U.S.

806 (1975). During that hearing, the Magistrate Judge determined

that Defendant voluntarily and intelligently elected to represent

himself and assumed all the burdens such an undertaking would

entail,   particularly   given   his    confinement   in   Chatham    County

Detention Center.




                                    5
 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 6 of 7



        On   February   14,   2020,    this    Court   held    another    pretrial

conference. At this hearing, Defendant made an oral motion for a

continuance so that he could better prepare for trial. The Court

was reluctant to grant another continuance, but ultimately granted

Defendant’s oral motion, continuing his trial until March 5, 2020.

As the Court explained, “[t]he ends of justice served by the brief

continuance will enable both sides to adequately prepare and

outweigh the interest of the public and the defendant in a more

speedy trial.” Dkt. No. 95.

     From February 7, 2020 to the date of trial—some two-and-a-

half months from its originally scheduled start date and a month

after Defendant elected to represent himself—Defendant filed three

affidavits (dkt. nos. 98, 111, 112), eight pre-trial motions (dkt.

nos. 82-84, 99, 110, 114, 124-25), proposed voir dire questions

(dkt. no. 100), and a witness list (dkt. no. 113). At trial,

Defendant called all relevant witnesses included on his witness

list.

     Defendant had more than ample time to prepare for trial. The

number, length, and frequency of his pretrial filings reflect his

ability to prepare for trial. He was given two trial extensions to

further prepare. Although he now complains that conditions at the

Chatham County Detention Center were not conducive for trial

preparation, he knowingly opted to represent himself with the clear

understanding     it    would   be    from    within   the    Chatham    facility.


                                         6
 Case 4:19-cr-00089-LGW-CLR Document 156 Filed 04/27/20 Page 7 of 7



Accordingly, the interests of justice do not require this Court to

conduct a new trial in this matter. Therefore, Defendant’s motion,

in so far as it requests a new trial, is DENIED.

                               CONCLUSION

     Defendant received a fair trial and had plenty of time to

prepare. The evidence supporting his conviction was overwhelming.

Accordingly, Defendant’s Motion, dkt. no. 146, is DENIED insofar

as it requests a judgment of acquittal or, in the alternative, a

new trial.



     SO ORDERED, this 27th day of April, 2020.




                                                                      _
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                    7
